DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-018829, filed on 02/05/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/04/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bousmalis et al. "Domain separation networks." Advances in neural information processing systems 29 (2016). 
Regarding claim 1, Bousmalis teaches a learning method executed by a computer, the learning method comprising: 
inputting a first data set being a data set of transfer source and a second data set being one of data sets of transfer destination to an encoder to generate first distributions of feature values of the first data set and second distributions of feature values of the second data set(Bousmalis, pg. 3, see also fig. 1(shared encoder), “[L]et                         
                            
                                
                                    X
                                
                                
                                    s
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            i
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    =
                                    0
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            s
                                        
                                    
                                
                            
                        
                     represent a labeled dataset of                         
                            
                                
                                    N
                                
                                
                                    s
                                
                            
                        
                     samples from the source domain… and let                         
                            
                                
                                    N
                                
                                
                                    t
                                
                            
                            =
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                
                                
                                    i
                                    =
                                    0
                                
                                
                                    
                                        
                                            N
                                        
                                        
                                            t
                                        
                                    
                                
                            
                        
                     represent an unlabeled dataset of                         
                            
                                
                                    N
                                
                                
                                    t
                                
                            
                        
                     samples from the target domain…[l]et                         
                            
                                
                                    E
                                
                                
                                    c
                                
                            
                            (
                            x
                            ;
                            
                                
                                    θ
                                
                                
                                    c
                                
                            
                            )
                        
                     be a function parameterized by                         
                            
                                
                                    θ
                                
                                
                                    c
                                
                            
                        
                     which maps an image x to a hidden representation                         
                            
                                
                                    h
                                
                                
                                    c
                                
                            
                        
                     representing features that are common or shared across domains.” Bousmalis teach:                         
                            
                                
                                    E
                                
                                
                                    c
                                
                            
                            (
                            x
                            ;
                            
                                
                                    θ
                                
                                
                                    c
                                
                            
                            )
                        
                     and the shared encoder  portion of figure 1 (i.e. inputting a first data set being a data set of transfer source and a second data set being one of data sets of transfer destination to an encoder) a hidden representation                         
                            
                                
                                    h
                                
                                
                                    c
                                
                            
                        
                     representing features that are common or shared across domains and the shared encoder portion of figure 1 (i.e. to generate first distributions of feature values of the first data set and second distributions of feature values of the second data set )); 
selecting one or more feature values from among the feature values so that, for each of the one or more feature values, a first distribution of the feature value of the first data set is similar to a second distribution of the feature value of the second data set(Bousmalis, pg. 5, see also fig. 1(                        
                            
                                
                                    L
                                
                                
                                    s
                                    i
                                    m
                                    i
                                    l
                                    a
                                    r
                                    i
                                    t
                                    y
                                
                            
                        
                    ),  “The Maximum Mean Discrepancy (MMD) loss… is a kernel-based distance function between pairs of samples. We use a biased statistic for the squared population MMD between shared encodings of the source samples                         
                            
                                
                                    h
                                
                                
                                    c
                                
                                
                                    s
                                
                            
                        
                     and the shared encodings of the target samples                         
                            
                                
                                    h
                                
                                
                                    c
                                
                                
                                    t
                                
                            
                        
                    :                         
                            
                                
                                    L
                                
                                
                                    s
                                    i
                                    m
                                    i
                                    l
                                    a
                                    r
                                    i
                                    t
                                    y
                                
                                
                                    M
                                    M
                                    D
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        ,
                                         
                                        j
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                                
                                    k
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    c
                                                    i
                                                
                                                
                                                    s
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    h
                                                
                                                
                                                    c
                                                    j
                                                
                                                
                                                    s
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    s
                                                
                                            
                                            
                                                
                                                    N
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                ,
                                                 
                                                j
                                                =
                                                0
                                            
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        s
                                                    
                                                
                                                ,
                                                 
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            k
                                            
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            c
                                                            i
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            c
                                                            j
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    N
                                                                
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                ,
                                                 
                                                j
                                                =
                                                0
                                            
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            k
                                            
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            c
                                                            i
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            c
                                                            j
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    , where                         
                            k
                            
                                
                                     
                                    ⋅
                                    ,
                                     
                                    ⋅
                                
                            
                        
                     is a PSD kernel function… [t]he advantage of using an RBF kernel with the MMD distance is that the Taylor expansion of the Gaussian function allows us to match all the moments of the two populations.” Bousmalis teaches:                        
                             
                            
                                
                                    1
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        ,
                                         
                                        j
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                                
                                    k
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    c
                                                    i
                                                
                                                
                                                    s
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    h
                                                
                                                
                                                    c
                                                    j
                                                
                                                
                                                    s
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    s
                                                
                                            
                                            
                                                
                                                    N
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                ,
                                                 
                                                j
                                                =
                                                0
                                            
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        s
                                                    
                                                
                                                ,
                                                 
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            k
                                            
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            c
                                                            i
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            c
                                                            j
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    N
                                                                
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                ,
                                                 
                                                j
                                                =
                                                0
                                            
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            k
                                            
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            c
                                                            i
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            c
                                                            j
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     where                         
                            k
                            
                                
                                     
                                    ⋅
                                    ,
                                     
                                    ⋅
                                
                            
                        
                     is a PSD kernel function (i.e. selecting one or more feature values from among the feature values so that, for each of the one or more feature values, a first distribution of the feature value of the first data set is similar to a second distribution of the feature value of the second data set)); 
inputting the one or more feature values to a classifier to calculate prediction labels of the first data set(Bousmalis, pg. 4, see also fig. 1(                        
                            
                                
                                    L
                                
                                
                                    c
                                    l
                                    a
                                    s
                                    s
                                
                            
                        
                    ), “The classification loss                         
                            
                                
                                    L
                                
                                
                                    t
                                    a
                                    s
                                    k
                                
                            
                        
                    
trains the model to predict the output labels we are ultimately interested in. Because we assume the target domain is unlabeled, the loss is applied only to the source domain. We want to minimize the negative log–likelihood of the ground truth class for each source domain sample:                         
                            
                                
                                    L
                                
                                
                                    t
                                    a
                                    s
                                    k
                                
                            
                            =
                            -
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                        
                                            s
                                        
                                    
                                    ⋅
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    i
                                                
                                                
                                                    s
                                                
                                            
                                        
                                    
                                
                            
                             
                        
                     where                         
                            
                                
                                    y
                                
                                
                                    i
                                
                                
                                    s
                                
                            
                        
                     is the one-hot encoding of the class label for source input i and                         
                            
                                
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                
                                
                                    i
                                
                                
                                    s
                                
                            
                        
                     are the softmax predictions of the model:                         
                            
                                
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                
                                
                                    i
                                
                                
                                    s
                                
                            
                            =
                            G
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            c
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                                
                                                    s
                                                
                                            
                                        
                                    
                                
                            
                        
                    .” Bousmalis teaches:                         
                            
                                
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                
                                
                                    i
                                
                                
                                    s
                                
                            
                            =
                            G
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            c
                                        
                                    
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    i
                                                
                                                
                                                    s
                                                
                                            
                                        
                                    
                                
                            
                        
                     where                         
                            
                                
                                    
                                        
                                            y
                                        
                                        ^
                                    
                                
                                
                                    i
                                
                                
                                    s
                                
                            
                        
                     are the softmax predictions (i.e. inputting the one or more feature values to a classifier to calculate prediction labels of the first data set )); 
and learning parameters of the encoder and the classifier such that the prediction labels of the first data set approach correct answer labels of the first data set(Bousmalis, pgs. 3-4, see also fig. 1, “Inference in a DSN model is given by                         
                            
                                
                                    x
                                
                                ^
                            
                            =
                            D
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            c
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    +
                                    
                                        
                                            E
                                        
                                        
                                            p
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                            
                        
                     and                         
                            
                                
                                    y
                                
                                ^
                            
                            =
                            G
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            c
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                            
                        
                    … [t]he goal of training is to minimize the following loss with respect to parameters                         
                            Θ
                            =
                            {
                            
                                
                                    θ
                                
                                
                                    c
                                
                            
                            ,
                             
                            
                                
                                    θ
                                
                                
                                    p
                                
                            
                            ,
                             
                            
                                
                                    θ
                                
                                
                                    d
                                
                            
                            ,
                             
                            
                                
                                    θ
                                
                                
                                    g
                                
                            
                            }
                        
                    … [w]e want to minimize the negative log–likelihood of the ground truth class for each source domain sample:                         
                            
                                
                                    L
                                
                                
                                    t
                                    a
                                    s
                                    k
                                
                            
                            =
                            -
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                        
                                            s
                                        
                                    
                                    ⋅
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    i
                                                
                                                
                                                    s
                                                
                                            
                                        
                                    
                                
                            
                        
                    ….” Bousmalis teaches:                        
                             
                            
                                
                                    θ
                                
                                
                                    c
                                
                            
                            
                                
                                    ,
                                    θ
                                
                                
                                    p
                                
                            
                            ,
                             
                            
                                
                                    θ
                                
                                
                                    g
                                
                            
                        
                     (i.e. and learning parameters of the encoder and the classifier) [w]e want to minimize the negative log–likelihood of the ground truth class for each source domain sample:                         
                            
                                
                                    L
                                
                                
                                    t
                                    a
                                    s
                                    k
                                
                            
                            =
                            -
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                        
                                            s
                                        
                                    
                                    ⋅
                                    
                                        
                                            log
                                        
                                        ⁡
                                        
                                            
                                                
                                                    
                                                        
                                                            y
                                                        
                                                        ^
                                                    
                                                
                                                
                                                    i
                                                
                                                
                                                    s
                                                
                                            
                                        
                                    
                                
                            
                        
                     (i.e. such that the prediction labels of the first data set approach correct answer labels of the first data set)).
Regarding claim 3, Bousmalis teaches the learning method according to claim 1, the learning method further comprising: inputting a feature value remaining where, from the feature value of the first data set and the feature value of the second data set, the one or more feature values is excluded and the prediction labels to a decoder to calculate reconstruction data(Bousmalis, pgs. 3-4, see also fig. 1(shared decoder), “Inference in a DSN model is given by                         
                            
                                
                                    x
                                
                                ^
                            
                            =
                            D
                            (
                            
                                
                                    E
                                
                                
                                    c
                                
                            
                            
                                
                                    x
                                
                            
                            +
                            
                                
                                    E
                                
                                
                                    p
                                
                            
                            
                                
                                    x
                                
                            
                            )
                        
                    …where                         
                            
                                
                                    x
                                
                                ^
                            
                        
                     is the reconstruction of the input x.” Bousmalis teaches:                        
                             
                            D
                            (
                            
                                
                                    E
                                
                                
                                    c
                                
                            
                            
                                
                                    x
                                
                            
                            +
                            
                                
                                    E
                                
                                
                                    p
                                
                            
                            
                                
                                    x
                                
                            
                            )
                        
                    (i.e. inputting a feature value remaining where, from the feature value of the first data set and the feature value of the second data set, the one or more feature values is excluded and the prediction labels to a decoder) where                         
                            
                                
                                    x
                                
                                ^
                            
                        
                     is the reconstruction of the input x (i.e. to calculate reconstruction data)).
Regarding claim 4, Bousmalis teaches the learning method according to claim 3, the learning method further comprising: learning a parameter of the encoder, a parameter of the decoder, and a parameter of the classifier such that an error between data inputted to the encoder and the reconstruction data decreases(Bousmalis, pgs. 3-4, see also fig. 1, “Inference in a DSN model is given by                         
                            
                                
                                    x
                                
                                ^
                            
                            =
                            D
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            c
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                    +
                                    
                                        
                                            E
                                        
                                        
                                            p
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                            
                        
                     and                         
                            
                                
                                    y
                                
                                ^
                            
                            =
                            G
                            
                                
                                    
                                        
                                            E
                                        
                                        
                                            c
                                        
                                    
                                    
                                        
                                            x
                                        
                                    
                                
                            
                             
                        
                    where                         
                            
                                
                                    x
                                
                                ^
                            
                        
                     is the reconstruction of the input x and                         
                            
                                
                                    y
                                
                                ^
                            
                        
                     is the task-specific prediction. The goal of training is to minimize the following loss with respect to parameters                         
                            Θ
                            =
                            
                                
                                    
                                        
                                            θ
                                        
                                        
                                            c
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            θ
                                        
                                        
                                            p
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            θ
                                        
                                        
                                            d
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            θ
                                        
                                        
                                            g
                                        
                                    
                                
                            
                            :
                             
                            L
                            =
                             
                            
                                
                                    L
                                
                                
                                    t
                                    a
                                    s
                                    k
                                
                            
                            +
                            α
                            
                                
                                    L
                                
                                
                                    r
                                    e
                                    c
                                    o
                                    n
                                
                            
                            +
                            β
                            
                                
                                    L
                                
                                
                                    d
                                    i
                                    f
                                    f
                                    e
                                    r
                                    e
                                    n
                                    c
                                    e
                                
                            
                            +
                            γ
                            
                                
                                    L
                                
                                
                                    s
                                    i
                                    m
                                    i
                                    l
                                    a
                                    r
                                    i
                                    t
                                    y
                                
                            
                             
                        
                     where                         
                            α
                        
                    ,                         
                            β
                        
                    ,                        
                             
                            γ
                        
                      are weights that control the interaction of the loss terms.” Bousmalis teaches:                         
                            
                                
                                    θ
                                
                                
                                    c
                                
                            
                            ,
                             
                            
                                
                                    θ
                                
                                
                                    p
                                
                            
                        
                    (i.e. learning a parameter of the encoder)                         
                            
                                
                                    θ
                                
                                
                                    d
                                
                            
                        
                    (i.e. a parameter of the decoder)                        
                             
                            
                                
                                    θ
                                
                                
                                    g
                                
                            
                        
                    (i.e. and a parameter of the classifier)                        
                             
                            α
                            
                                
                                    L
                                
                                
                                    r
                                    e
                                    c
                                    o
                                    n
                                
                            
                        
                     (i.e. such that an error between data inputted to the encoder and the reconstruction data decreases)).
Regarding claim 5, Bousmalis teaches the learning method according to claim 1, the learning method further comprising: learning a parameter of the encoder such that the first distribution of the feature value of the first data and the second distribution of the feature value of the second data set partially coincide with each other(Bousmalis, pgs. 4-5, “The domain adversarial similarity loss… is used to train a model to produce representations such that a classifier cannot reliably predict the domain of the encoded representation…[m]aximizing
such “confusion” is achieved via a Gradient Reversal Layer (GRL) and a domain classifier trained to predict the domain producing the hidden representation. The domain classifier                         
                            Z
                            (
                            Q
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            c
                                        
                                    
                                
                            
                            ;
                            
                                
                                    θ
                                
                                
                                    z
                                
                            
                            )
                            →
                            
                                
                                    d
                                
                                ^
                            
                        
                     parameterized by                         
                            
                                
                                    θ
                                
                                
                                    z
                                
                            
                        
                     maps a shared representation vector                         
                            
                                
                                    h
                                
                                
                                    c
                                
                            
                            =
                            
                                
                                    E
                                
                                
                                    c
                                
                            
                            (
                            x
                            ;
                            
                                
                                    θ
                                
                                
                                    c
                                
                            
                            )
                        
                     to a prediction of the label                         
                            
                                
                                    d
                                
                                ^
                            
                            ∈
                            {
                            0
                            ,
                             
                            1
                            }
                        
                     of the input sample x…[e]ssentially, we maximize the binomial cross–entropy for the domain prediction task with respect to                         
                            
                                
                                    θ
                                
                                
                                    z
                                
                            
                        
                    , while minimizing it with respect to                         
                            
                                
                                    θ
                                
                                
                                    c
                                
                            
                        
                    :                         
                            
                                
                                    L
                                
                                
                                    s
                                    i
                                    m
                                    i
                                    l
                                    a
                                    r
                                    i
                                    t
                                    y
                                
                                
                                    D
                                    A
                                    N
                                    N
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                s
                                            
                                        
                                        +
                                        
                                            
                                                N
                                            
                                            
                                                t
                                            
                                        
                                    
                                
                                
                                    {
                                    
                                        
                                            d
                                        
                                        
                                            i
                                        
                                    
                                    l
                                    o
                                    g
                                    
                                        
                                            
                                                
                                                    d
                                                
                                                ^
                                            
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            1
                                            -
                                            
                                                
                                                    d
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    l
                                    o
                                    g
                                    ⁡
                                    (
                                    1
                                    -
                                    
                                        
                                            
                                                
                                                    d
                                                
                                                ^
                                            
                                        
                                        
                                            i
                                        
                                    
                                    )
                                    }
                                
                            
                             
                        
                    where                         
                            
                                
                                    d
                                
                                
                                    i
                                
                            
                            ∈
                            {
                            0,1
                            }
                        
                     is the ground truth domain label for sample i.” Bousmalis teaches:                        
                             
                            
                                
                                    θ
                                
                                
                                    c
                                
                            
                        
                     (i.e. learning a parameter of the encoder) train a model to produce representations such that a classifier cannot reliably predict the domain of the encoded representation where                         
                             
                            Z
                            (
                            Q
                            
                                
                                    
                                        
                                            h
                                        
                                        
                                            c
                                        
                                    
                                
                            
                            ;
                            
                                
                                    θ
                                
                                
                                    z
                                
                            
                            )
                            →
                            
                                
                                    d
                                
                                ^
                            
                        
                     represents the domain classifier that  maps a shared representation vector                         
                            
                                
                                    h
                                
                                
                                    c
                                
                            
                            =
                            
                                
                                    E
                                
                                
                                    c
                                
                            
                            (
                            x
                            ;
                            
                                
                                    θ
                                
                                
                                    c
                                
                            
                            )
                        
                     to minimize the similarly loss:                         
                            
                                
                                    L
                                
                                
                                    s
                                    i
                                    m
                                    i
                                    l
                                    a
                                    r
                                    i
                                    t
                                    y
                                
                                
                                    D
                                    A
                                    N
                                    N
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                s
                                            
                                        
                                        +
                                        
                                            
                                                N
                                            
                                            
                                                t
                                            
                                        
                                    
                                
                                
                                    {
                                    
                                        
                                            d
                                        
                                        
                                            i
                                        
                                    
                                    l
                                    o
                                    g
                                    
                                        
                                            
                                                
                                                    d
                                                
                                                ^
                                            
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    
                                        
                                            1
                                            -
                                            
                                                
                                                    d
                                                
                                                
                                                    i
                                                
                                            
                                        
                                    
                                    l
                                    o
                                    g
                                    ⁡
                                    (
                                    1
                                    -
                                    
                                        
                                            
                                                
                                                    d
                                                
                                                ^
                                            
                                        
                                        
                                            i
                                        
                                    
                                    )
                                    }
                                
                            
                        
                    (i.e. such that the first distribution of the feature value of the first data and the second distribution of the feature value of the second data set partially coincide with each other)).
Regarding 6, Bousmalis teaches the learning method according to claim 1, wherein the inputting process includes inputting a group of the data set of the transfer source and the data set of the transfer destination or a group of two data sets of transfer destinations different from each other to the encoder to calculate a distribution of the feature value of the first data set and a distribution of the feature value of the second data set(Bousmalis, pg. 5, see also fig. 1(                        
                            
                                
                                    L
                                
                                
                                    s
                                    i
                                    m
                                    i
                                    l
                                    a
                                    r
                                    i
                                    t
                                    y
                                
                            
                        
                    ),  “The Maximum Mean Discrepancy (MMD) loss… is a kernel-based distance function between pairs of samples. We use a biased statistic for the squared population MMD between shared encodings of the source samples                         
                            
                                
                                    h
                                
                                
                                    c
                                
                                
                                    s
                                
                            
                        
                     and the shared encodings of the target samples                         
                            
                                
                                    h
                                
                                
                                    c
                                
                                
                                    t
                                
                            
                        
                    :                         
                            
                                
                                    L
                                
                                
                                    s
                                    i
                                    m
                                    i
                                    l
                                    a
                                    r
                                    i
                                    t
                                    y
                                
                                
                                    M
                                    M
                                    D
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        ,
                                         
                                        j
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                                
                                    k
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    c
                                                    i
                                                
                                                
                                                    s
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    h
                                                
                                                
                                                    c
                                                    j
                                                
                                                
                                                    s
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    s
                                                
                                            
                                            
                                                
                                                    N
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                ,
                                                 
                                                j
                                                =
                                                0
                                            
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        s
                                                    
                                                
                                                ,
                                                 
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            k
                                            
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            c
                                                            i
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            c
                                                            j
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    N
                                                                
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                ,
                                                 
                                                j
                                                =
                                                0
                                            
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            k
                                            
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            c
                                                            i
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            c
                                                            j
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                    , where                         
                            k
                            
                                
                                     
                                    ⋅
                                    ,
                                     
                                    ⋅
                                
                            
                        
                     is a PSD kernel function… [t]he advantage of using an RBF kernel with the MMD distance is that the Taylor expansion of the Gaussian function allows us to match all the moments of the two populations.” Bousmalis teaches: encodings of the source samples                         
                            
                                
                                    h
                                
                                
                                    c
                                
                                
                                    s
                                
                            
                        
                     and the shared encodings of the target samples                         
                            
                                
                                    h
                                
                                
                                    c
                                
                                
                                    t
                                
                            
                        
                     (i.e. inputting a group of the data set of the transfer source and the data set of the transfer destination or a group of two data sets of transfer destinations different from each other to the encoder)                        
                             
                            
                                
                                    L
                                
                                
                                    s
                                    i
                                    m
                                    i
                                    l
                                    a
                                    r
                                    i
                                    t
                                    y
                                
                                
                                    M
                                    M
                                    D
                                
                            
                            =
                            
                                
                                    1
                                
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            
                                
                                    ∑
                                    
                                        i
                                        ,
                                         
                                        j
                                        =
                                        0
                                    
                                    
                                        
                                            
                                                N
                                            
                                            
                                                s
                                            
                                        
                                    
                                
                                
                                    k
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    c
                                                    i
                                                
                                                
                                                    s
                                                
                                            
                                            ,
                                             
                                            
                                                
                                                    h
                                                
                                                
                                                    c
                                                    j
                                                
                                                
                                                    s
                                                
                                            
                                        
                                    
                                    -
                                    
                                        
                                            2
                                        
                                        
                                            
                                                
                                                    N
                                                
                                                
                                                    s
                                                
                                            
                                            
                                                
                                                    N
                                                
                                                
                                                    t
                                                
                                            
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                ,
                                                 
                                                j
                                                =
                                                0
                                            
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        s
                                                    
                                                
                                                ,
                                                 
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            k
                                            
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            c
                                                            i
                                                        
                                                        
                                                            s
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            c
                                                            j
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                    +
                                    
                                        
                                            1
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                
                                                                    N
                                                                
                                                                
                                                                    t
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                    
                                        
                                            ∑
                                            
                                                i
                                                ,
                                                 
                                                j
                                                =
                                                0
                                            
                                            
                                                
                                                    
                                                        N
                                                    
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                        
                                            k
                                            
                                                
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            c
                                                            i
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    ,
                                                     
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            c
                                                            j
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                
                                            
                                        
                                    
                                
                            
                        
                     (i.e. to calculate a distribution of the feature value of the first data set and a distribution of the feature value of the second data set)).1
Referring to independent claims 7 and 8, they are rejected on the same basis as
independent claim 1 since they are analogous claims.
Referring to dependent claims 10-12, they are rejected on the same basis as
dependent claims 3-5 since they are analogous claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bousmalis et al. "Domain separation networks." Advances in neural information processing systems 29 (2016) in view of Laradji, et al. "M-ADDA: Unsupervised Domain Adaptation with Deep Metric Learning." arXiv preprint arXiv:1807.02552 (2018)(“Laradji”).
Regarding claim 2, Bousmalis teaches the learning method according to claim 1, but does not teach: the learning method further comprising: predicting a label corresponding to the second data set of the transfer destination based on the calculated prediction labels of the first data set.
However, Laradji teaches: predicting a label corresponding to the second data set of the transfer destination based on the calculated prediction labels of the first data set(Laradji, pg. 9, see also fig. 5 and algorithm 3, “As shown in Algorithm 3, the prediction
stage consists of two steps. First we extract the embeddings of the source dataset examples using the pre-trained source model. Then, the label of an example                         
                            
                                
                                    X
                                
                                
                                    
                                        
                                            T
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     is the mode label of the k-nearest source embeddings.” Laradji teaches: the label of an example                         
                            
                                
                                    X
                                
                                
                                    
                                        
                                            T
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     (i.e. predicting a label corresponding to the second data set of the transfer destination) is the mode label of the k-nearest source embeddings (i.e. based on the calculated prediction labels of the first data set)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of  Bousmalis  with the above teachings of Laradji the motivation to do so would be to use the hidden features and embeddings of the source and target domains to do accurate metric learning  to predict labels for the target  domain(Laradji, pgs. 9-11, “To illustrate the performance of our method for the unsupervised domain adaptation task, we apply it on the standard digits dataset benchmark using accuracy as the evaluation metric. We consider 2 domains: MNIST, and USPS. They consist of 10 classes representing the digits between 0 and 9… [w]e follow the experimental setup…where 2000 images are sampled from MNIST and 1800 from USPS for training. Since our task is unsupervised domain adaptation, all the images in the target domain are unlabeled… [t]able 1 shows the results of our experiments on the digits datasets. We see that our method achieves competitive results compared to previous state-of-the-art methods… [t]his suggests that metric learning allows us to achieve good results for domain adaptation.”).  
Referring to claim 9, it is rejected on the same basis as dependent claims 2 since they are analogous claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ghifary, Muhammad, et al. "Deep reconstruction-classification networks for unsupervised domain adaptation." European conference on computer vision. Springer, Cham, 2016(details a domain adaptation algorithm for visual object recognition which jointly learns a shared encoding representation for the tasks of supervised classification of labeled source data and unsupervised reconstruction of unlabeled target data)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Adam Clark Standke
Assistant Examiner
Art Unit 2129



/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim requiring one or more elements but not all.